          Case 4:19-cr-06063-SMJ   ECF No. 64   filed 12/20/19   PageID.173 Page 1 of 22




 1   William D. Hyslop
 2   United States Attorney
     Eastern District of Washington
 3   Stephanie Van Marter
 4   Assistant United States Attorney
     Post Office Box 1494
 5   Spokane, WA 99210-1494
 6   Telephone: (509) 353-2767
 7
                              UNITED STATES DISTRICT
 8                   FOR THE EASTERN DISTRICT OF WASHINGTON
 9
10   UNITED STATES OF AMERICA,
11                                                  4:19-CR-06063-SMJ-1
12                              Plaintiff,
                                                    United States’ Response to
13                   vs.                            Defendant’s Motion to Revoke
14                                                  Detention
     MONICA PESINA,
15
16                              Defendant.
17
              Plaintiff, United States of America, by and through William D. Hyslop,
18
     United States Attorney for the Eastern District of Washington, Stephanie Van
19
     Marter, Assistant United States Attorney for the Eastern District of Washington,
20
     submits the following Response to Defendant’s Motion to Revoke Detention.
21
22   (ECF No. 58).

23
24
     //
25
26   //
27
     //
28


            United States’ Response to Defendant’s Motion to Revoke Detention – 1
         Case 4:19-cr-06063-SMJ   ECF No. 64   filed 12/20/19   PageID.174 Page 2 of 22




 1                                   Introduction
 2           On October 22, 2019, the Defendant was charged by way of criminal
 3   complaint charging her with Possession with the Intent to Distribute 50 grams or
 4   More of Actual Methamphetamine. (ECF 1). On November 7, 2019, the
 5   Defendant along with her Co-Defendant Nick CARTER, were Indicted on multiple
 6
     counts, the Defendant named in Counts 1 and 2. (ECF 11). The Defendant made
 7
     her initial appearance on November 8, 2019. The United States filed a motion for
 8
     Pre-Trial detention and the detention hearing was set for November 12, 2019
 9
     before Magistrate Judge Dimke. The initial Pre-Trial services Report was provide
10
     don November 8, 2019 and a supplement was prepared for the November 12, 2019
11
12   hearing. (ECF 22, 37). Defendant moved to continue the detention hearing and it

13   was reset to November 18, 2019.
14           On November 18, 2019, the use of detention was argued. At that hearing,
15   the United States advised the Magistrate court of a series of criminal acts and
16   encounters involving the Defendant and her Co-Defendant from June 2019 up until
17   the time of their arrest in early November. As was communicated to the Defendant
18   and counsel, the United States intends on seeking an additional Indictment based
19   upon this new criminal behavior1. However, defense counsel asked the United
20   States to consider waiting until there could be an opportunity to determine if
21
     resolution was possible.
22
             At the conclusion of the November 18, 2019 hearing, Magistrate Judge
23
     Dimke ordered the Defendant to be detained pending trial, finding that the United
24
25
26   1
       It is important to note the parties discussed this new Indictment and the United
27   States agreed to hold off until preliminary discussion could begin as to potential
     resolution acknowledging that it would be included in any resolution as relevant
28
     conduct. Thus, whether it is a formal Indictment or not, it is still relevant for
     consideration in any detention hearing and subsequent plea and sentence.
           United States’ Response to Defendant’s Motion to Revoke Detention – 2
          Case 4:19-cr-06063-SMJ   ECF No. 64   filed 12/20/19   PageID.175 Page 3 of 22




 1   States showed by a preponderance of evidence that the Defendant presented a
 2   flight risk and by clear and convincing evidence that the Defendant presented a
 3   danger to the safety of the community. (ECF No. 48). The Magistrate Court
 4   further made detailed findings,
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20   Id.
21
22   //
23   //
24   //
25
     //
26
     //
27
     //
28


            United States’ Response to Defendant’s Motion to Revoke Detention – 3
      Case 4:19-cr-06063-SMJ      ECF No. 64    filed 12/20/19   PageID.176 Page 4 of 22




 1         For the reasons set forth herein, the United States submits that the Defendant
 2   is a demonstrated flight risk and a danger to the community. The Defendant has
 3   failed to present any new or additional information that was not otherwise
 4   considered by Magistrate Judge Dimke. Accordingly, the United States requests
 5   that this Court maintain the Magistrate Judge’s Order and deny the Defendant’s
 6
     request for release.
 7
 8
                                I. The Facts of the Instant Case
 9
           The Defendant has been charged in the Eastern District of Washington with
10
     Possession with the Intent to Distribute 50 Grams or More of Actual (Pure)
11
12   Methamphetamine and Heroin. Due to the serious nature of the charges in the

13   Indictment, the Defendant faces a mandatory minimum sentence of 10 years in
14   prison and up to a statutory maximum of life. As also noted above, there is
15   additional criminal conduct which is being pursued which would allege additional
16   mandatory minimum drug offenses.
17         There are a series of events that occurred between the time of the Defendant
18   first contact with law enforcement and the Defendant arrest that are relevant for
19   this Court review of Magistrate Dimke’s Order. The Defendant attempts to argue
20   this conduct should not be considered because is outside the “offense charged
21
     pursuant to 18 U.S.C. § 3142(g)(1). The Defendant however wholly ignores the
22
     other provisions of the Bail Reform Act which includes the ability to present
23
     evidence as to the Defendant’s overall risk to the community, risk of flight,
24
     seriousness of the offense and history and characteristics. Id at (e) and (f). Note of
25
     which are limited to the counts within the indictment. Thus, the following is the
26
27   timeline of criminal activities presented to Judge Dimke are likewise important and

28   relevant for this Court’s review:


         United States’ Response to Defendant’s Motion to Revoke Detention – 4
      Case 4:19-cr-06063-SMJ       ECF No. 64   filed 12/20/19   PageID.177 Page 5 of 22




 1
 2         - INDICTMENT #1: (PESINA AND CARTER)
 3
           On June 4, 2019- On June 4, 2019, Pasco Police Sgt. William Parramore
 4
 5   initiated a traffic stop on a vehicle for a moving violation. The driver of the vehicle

 6   was identified by Washington driver’s license as the Defendant. There were two
 7   additional occupants in the vehicle, identified as Carter and Bobbie Roche
 8   (08/10/19XX).
 9
           Pasco Police Detective Andy Corral recognized the Defendant’s name when
10
     it was checked over the police radio. Det. Corral was familiar with the Defendant
11
12   based upon several prior drug related investigations when Det. Corral was a

13   member of the METRO drug task force and the DEA drug task force. Det. Corral
14   responded to the scene with his K9 Ezra. Det. Corral applied his K9 Ezra to the
15   exterior vehicle. K9 Ezra alerted for the presence of narcotics inside of the
16   vehicle.
17         During the course of the traffic stop, and while officers were interacting with
18   the occupants of the vehicle, Carter was found to be in possession of a loaded Hi-
19   point 9mm handgun. Carter was also in possession of approximately one ounce of
20   methamphetamine. Carter admitted to officers that he was a convicted felon and as
21
     such could not legally possess firearms. Carter was arrested for Unlawful
22
     Possession of a Firearm and Possession of a Controlled Substance.
23
           Det. Corral advised the Defendant of her Miranda Rights. The Defendant
24
     waived her rights and made a statement. The Defendant denied there were any
25
     controlled substances in the vehicle, despite the K9 alert. The Defendant would not
26
27   answer when she was asked the question a second time. The Defendant and Roche

28   were released from the scene. The vehicle was impounded pending the application
     for a state search warrant.

         United States’ Response to Defendant’s Motion to Revoke Detention – 5
      Case 4:19-cr-06063-SMJ      ECF No. 64    filed 12/20/19   PageID.178 Page 6 of 22




 1           On June 5, 2019, Det. Corral secured a search warrant for the vehicle. Inside
 2   of the trunk, Pasco Police Officer Nathan Carlisle, located a red Eddie Bauer
 3   backpack. The backpack contained $26,950.00 in US currency, four bags of
 4   suspected methamphetamine, and a black tar like substance. The
 5   methamphetamine weighed approximately 371.85 grams (13.1 ounces) and the
 6
     black tar substance weighed approximately 54.75 grams (1.9 ounces). Officer
 7
     Carlisle also located a digital scale and several empty Ziploc baggies in the
 8
     backpack. The substances were field tested and yielded a presumptive positive
 9
     result for the presence of methamphetamine and heroin.
10
             Additionally, items of dominion for Pesina were found in the same backpack
11
12   as the narcotics. They included a Visa debit card, a Community Health Plan card,

13   and a HAPO Community Credit Union Receipt. All of these items were in Pesina’s
14   name.
15           The firearm seized from CARTER was subsequently examined by SA
16   Northcutt who concluded the firearm has been transported in interstate and foreign
17   commerce.
18
19           -POTENTIAL INDICTMENT #2:
20           During the same time period (summer 2019), Spokane Special Investigations
21
     Unit (SIU) began an investigation after the Defendant and CARTER were
22
     identified as pound level methamphetamine distributors. During the course of that
23
     investigation, several addresses were identified as being utilized by the Defendant
24
     and CARTER: a house in Spokane located 4203 E. Wellesley Spokane WA and
25
     1416 S. Thayer Dr., Richland WA. During this investigation, law enforcement
26
27   engaged in two controlled buys of pound quantities of methamphetamine on each

28   occasion from the Defendant and CARTER. It culminated in obtaining state
     search warrants for both residential locations on September 27, 2019.

        United States’ Response to Defendant’s Motion to Revoke Detention – 6
      Case 4:19-cr-06063-SMJ     ECF No. 64    filed 12/20/19   PageID.179 Page 7 of 22




 1         During the execution of the search warrant at the Thayer address, law
 2   enforcement located and seized approximately 5 ounces of methamphetamine; 4
 3   ounces of heroin, 15 Fake Oxy pills believed to contain Fentanyl, multiple
 4   firearms; 30 pounds of marijuana and indicia belonging to the Defendant and
 5   CARTER. The Defendant and CARTER were located in Richland that same day
 6
     and arrested. During the execution of the search warrant at the Wellesley address
 7
     in Spokane, law enforcement located and seized indicia belonging to both the
 8
     Defendant and CARTER and multiple cellular telephones.
 9
           During this investigation, Spokane SIU investigators learned of the above
10
     referenced traffic stop and began to de-conflict the dual investigations. The
11
12   Defendant and CARTER again bonded out from that state arrest. It was also

13   during this time period (late September 2019) the cases were collectively being
14   brought to the attention of the assigned AUSA as they were both state
15   investigations.
16
17         -CARTER INDICTMENT #2
18         On October 18, 2019, TFO Brazeau, Northcutt and Laffey spoke with
19   Spokane Police Department (SPD) Special Investigations Unit (SIU) Sergeant
20   Zach Dahle, and learned SPD Patrol Officers had arrested Nick Carter on October
21
     5, 2019, after bonding out on his previous arrests in Pasco and Spokane; again in
22
     possession of another firearm. SA Northcutt received copies of the SPD reports
23
     for this incident and reviewed them. The reports include the following
24
     information:
25
           Patrol Officers Elijah Hayward, Tyler Heiman and Corrigan Mohondro are
26
27   employed as police officers for the City of Spokane, WA. These officers were

28   working on October 4, 2019 at 2336 hours, into the early morning hours of
     October 5, 2019 and were dispatched to the area Myrtle/ Rich in Spokane reference

        United States’ Response to Defendant’s Motion to Revoke Detention – 7
      Case 4:19-cr-06063-SMJ      ECF No. 64    filed 12/20/19    PageID.180 Page 8 of 22




 1   a person with a weapon. The 911 reporting party, hereafter referred to as Victim 1
 2   called SPD to report six subjects were standing around his/her vehicle at the
 3   location. One person was hitting his/her vehicle with a bat. Victim 1 further
 4   reported that the individuals had pulled a gun and knife on her in the past. Victim 1
 5   described two of the involved subjects as a white female in her 20's and a white
 6
     male 20-40 years old with a "camouflage hoody and jeans."
 7
           According to Officer Hayward’s report, as he drove into the area, he
 8
     observed a white male wearing a black jacket and blue jeans walking eastbound on
 9
     Wellesley from Myrtle at a fast pace. Officer Hayward reported that the subject
10
     appeared to be holding something in his left hand. Officer Hayward further
11
12   reported that the male looked back at his marked SPD patrol vehicle and turned

13   away. Based on the proximity to the original call, the hurried pace the male was
14   walking at, the similar physical description to one of the involved males, and the
15   fact that there were no other people walking in this location at this time of night,
16   Officer Hayward believed this individual was likely involved in the person with a
17   weapon call.
18         Officer Hayward illuminated the male with his spot lamp. The male looked
19   back at Ofc. Hayward again and continued to walk away. Ofc. Hayward saw the
20   subject conceal an object in his left hand. Ofc. Hayward asked the male what was
21
     in his hand. The male replied, "nothing," and continued to walk. Ofc. Hayward
22
     then asked the male to stop and talk to him. Ofc. Hayward reported at that time, the
23
     male took off running east on Wellesley and then north on Florida. Ofc. Hayward
24
     reported he was still holding the object in his left hand.
25
           Ofc. Hayward reported that as the subject ran north on Florida, he switched
26
27   the object to his right hand and continued to run. Believing the subject had a

28   weapon, Ofc. Hayward stayed a safe distance behind him and followed him in his
     patrol vehicle. Ofc. Hayward activated the full overhead light bar as he followed

         United States’ Response to Defendant’s Motion to Revoke Detention – 8
      Case 4:19-cr-06063-SMJ        ECF No. 64   filed 12/20/19   PageID.181 Page 9 of 22




 1   the subject, waiting for other units to respond before he attempted to detain him.
 2   Ofc. Mohondro reported that he also responded to assist Ofc. Hayward in the
 3   pursuit of the male subject.
 4         Officers Hayward reported that the male ran into a fenced driveway on the
 5   west side of Florida, north of Wellesley, and threw the object he was holding
 6
     against the fence. Officer Hayward reported that the male then ran to the gate and
 7
     threw a second object down on the ground. Officer Mohondro saw the male drop a
 8
     black case in the weeds by the fence. Officers Hayward and Mohondro reported
 9
     that they gave the subject commands and he complied. He was detained in
10
     handcuffs. Officer Heiman reported that he was tasked with checking the area
11
12   where the male threw the object against the fence and found a loaded Glock, model

13   23, .40 caliber pistol. He and Officer Mohondro checked the location where the
14   male threw the other object and found a black pouch. Inside was a ziplock bag with
15   a large quantity of a substance resembling methamphetamine and another ziplock
16   bag with a substance resembling heroin. Ofc. Hayward positively identified the
17   male as Nicholas Sean Carter-Sanford.
18         Sgt. Dahl examined the controlled substances, tested and weighed them and
19   reported that there was a distribution quantity (approximately 2 ounces-later
20   weighed 54.7 grams) of what tested positive for methamphetamine and a piece of
21
     heroin (later weighed 7.3 grams). A search of Carter-Sanford's person, incident to
22
     his arrest, revealed three cellular phones (all powered on and appeared to be
23
     functional) and $644 cash.
24
           SA Northcutt is familiar with Nicholas Carter from a prior ATF
25
     investigation which resulted in Carter pleading guilty to a violation of 18 USC
26
27   922(g)(1) Felon in Possession of a Firearm, in the United States District Court for

28   the Eastern District of Washington. Carter was sentenced in that case on June 3,
     2010, and sentenced to 57 months incarceration in Federal prison.

        United States’ Response to Defendant’s Motion to Revoke Detention – 9
      Case 4:19-cr-06063-SMJ     ECF No. 64   filed 12/20/19   PageID.182 Page 10 of 22




 1         Based upon the above continuous criminal activities of both the Defendant
 2   and CARTER, the United States Attorney’s Office obtained criminal complaints
 3   and arrest warrants. The warrants were entered into the system and also turned
 4   over to the United States Marshal’s Service. Between October 22, 2019 and the
 5   date of their arrest November 8, 2019, the Marshals and the law enforcement
 6
     entities involved in the above investigation tried to locate the Defendant. It was
 7
     reported to law enforcement, that the Defendant and CARTER were aware
 8
     warrants were coming and left the area to law low.
 9
10
           - POTENTIAL INDICTMENT #3
11
12         In early November 2019, SA Bach with Yakima ATF, who were at the time

13   unaware of the investigations out of Richland and Spokane of the Defendant, came
14   into contact with a confidential source who identified the Defendant and her
15   “boyfriend”, later confirmed to be CARTER, as distributing narcotics out of a
16   residence in Dixie WA. Upon running the Defendant’s name, SA Back contacted
17   FBI Safe Streets TFO Brazeau and SA Northcutt and learned of the other
18   investigations. That same day, SA Bach learned the USMS was actively looking
19   for the Defendant and CARTER. SA Bach shared the information that ATF CI had
20   provided. The USMS had already set up surveillance on the Dixie Target Address
21
     and observed CARTER in the front yard earlier during the day.
22
           At approximately 1630 hours November 7, 2019, law enforcement
23
     responded to the Target Address where CARTER was again observed in the front
24
     yard. CARTER was observed working under a black pickup. CARTER was taken
25
     into custody without incident. USMS Deputy Marshal Bill Peary conducted a
26
27   search incident to arrest and located suspected methamphetamine and suspected

28   cocaine in CARTER’s pants pocket. There was also a phone located underneath
     the vehicle.

         United States’ Response to Defendant’s Motion to Revoke Detention – 10
      Case 4:19-cr-06063-SMJ     ECF No. 64    filed 12/20/19   PageID.183 Page 11 of 22




 1         The Defendant was then called out of the residence. The Defendant did not
 2   initially comply but did exit the residence a short time later and was taken into
 3   custody without incident. There was no one else located inside the residence.
 4   Further, based upon items located inside the house, it is believed the Defendant
 5   was inside the living room when law enforcement contacted her.
 6
           SA Bach contacted the leaser of the Target Address, who advised he had left
 7
     at approximately at noon on the day of the state search warrant. The leaser of the
 8
     house advised that the Defendant and CARTER showed up at his house
 9
     approximately four days earlier. He further stated the Defendant and CARTER
10
     stayed everywhere inside the house. Detective Mike Bump applied for and
11
12   obtained a state search warrant for the residence based upon the aforementioned

13   facts. A state search warrant was granted and executed on the Target Address.
14         During a search of the spare bedroom, the following items were located:
15   Glock, Model 26 GEN 4 9mm pistol, bearing serial number BBTU921, with
16   loaded magazine; a Beretta, Model 92FS 9mm pistol, bearing serial number
17   BER513205, with loaded magazine; (later determined to be stolen); $3850 in
18   United States currency found in the side pouch of a blue and gray backpack which
19   was sitting next to the clothes bin containing the two firearms; CARTER’s
20   insurance card, a prescription pill bottle with CARTER’s name on it, and a hand
21
     written phone list found in the side pound of the blue and grey backpack.
22
           During a search of the master bedroom, SPD Detective N. Lundgren located
23
     approximately 1.6 grams of suspected methamphetamine located in the closet on
24
     top of a dresser. During a search of the extra space/ living room, the following
25
     items were located: Approximately 5 grams of suspected methamphetamine
26
27   (original packaged weight) found on the couch; a glass pint size jar with several

28   shards of suspected methamphetamine was found in a yellow tool bag under the
     coffee; Visa credit card with PESINA’s name on it was found on the top of the

        United States’ Response to Defendant’s Motion to Revoke Detention – 11
      Case 4:19-cr-06063-SMJ        ECF No. 64    filed 12/20/19   PageID.184 Page 12 of 22




 1   coffee table; and three cellular phones. (The credit card was approximately three
 2   feet from three cell phones).
 3          Below the coffee table was a shoe box. The following items were found
 4   inside the shoe box: approximately 2.3 grams of suspected cocaine (original
 5   packaged weight), approximately 113 grams of suspected methamphetamine
 6
     located in four separate bags (original packaged weight), approximately 101.4
 7
     grams of suspected heroin (original packaged weight), approximately 84 blue “M”
 8
     “30” pills, suspected of containing fentanyl, electronic digital scale with white
 9
     residue located on the top; plastic zip lock bags believed to be used for packaging
10
     material of controlled substances and; various controlled substance smoking pipes.
11
12          After the Defendant’s arrest, TFO Brazeau and FBI TFO BJ Moos with FBI

13   Safe Streets Task Force in TriCities, WA, conducted a post Miranda interview with
14   her. During this interview, the Defendant admitted the methamphetamine located
15   inside the residence belonged to her. The Defendant also admitted to her
16   involvement in drug distribution and ownership of the narcotics from the June
17   traffic stop.
18
19                       II. Jurisdiction of the Court to Review Detention
20          Magistrate Judge Dimke’s release Order regarding the Defendant is subject
21
     to review by this Court pursuant 18 U.S.C. §3145(b). This Court has original
22
     jurisdiction over the offense charged in the Indictment and therefore the power to
23
     determine whether the Defendant has overcome the presumption of detention that
24
     applies in this case. Specifically, 18 U.S.C. §3145(b) provides in relevant part:
25
                     If a person is ordered detained by a magistrate judge, or by
26
                     a person other than a judge of a court having original
27                   jurisdiction over the offense and other than a Federal
28                   appellate court, the person may file, with the court having
                     original jurisdiction over the offense, a motion for

         United States’ Response to Defendant’s Motion to Revoke Detention – 12
      Case 4:19-cr-06063-SMJ     ECF No. 64    filed 12/20/19   PageID.185 Page 13 of 22




 1                revocation or amendment of the order. The motion shall
 2                be determined promptly.

 3   18 U.S.C. § 3145(b).
 4
 5                  III.    Presumption of Detention - 18 U.S.C. § 3142(e)
 6
           The Bail Reform Act governs detention of a defendant pending trial and
 7
     provides that a person should be released pending trial unless the court “finds that
 8
     no condition or combination of conditions will reasonably assure the appearance of
 9
     the person as required and the safety of any other person and the community.” 18
10
     U.S.C. § 3142(e). Where, as the grand jury found here, there is probable cause to
11
12   believe that the Defendant distributed and possessed 50 grams or more of actual

13   methamphetamine and heroin, there is a rebuttable presumption that “no condition
14   or combination of conditions will reasonably assure the appearance of the person
15   as required and the safety of the community.” 18 U.S.C. § 3142(e). Although the
16   presumption shifts the burden of production to the defendant, the burden of
17   persuasion remains with the government. See, e.g. United States v. Hir, 517 F.3d
18   1081, 1086 (9th Cir. 2008).
19         It is important to note that “the presumption is not erased when a defendant
20   proffers evidence to rebut it; rather, the presumption remains in the case as an
21
     evidentiary finding mitigating against release, to be weighed along with other
22
     evidence relevant to factors listed in § 3142(g).” Id. (citing United States v.
23
     Dominguez, 783 F.2d 702 (7th Cir. 1986) (involving drug trafficking)) (emphasis
24
     added); United States v. Mesher, 707 F.Supp. 1224, 1225 (D. Or. 1989) (citing
25
     United States v. Palmer-Contreras, 835 F.2d 15, 18 (1st Cir. 1987) (even if the
26
27   defendant offers some evidence in rebuttal, the presumption of flight does not

28   disappear, but rather “retains evidentiary weight—the amount depending on how
     closely defendant's case resembles the congressional paradigm”); United States v.

         United States’ Response to Defendant’s Motion to Revoke Detention – 13
      Case 4:19-cr-06063-SMJ     ECF No. 64     filed 12/20/19   PageID.186 Page 14 of 22




 1   Martir, 782 F.2d 1141, 1144-45 (2d Cir. 1986) (holding that even after a defendant
 2   charged with a drug crime rebuts the presumption, the court must continue to give
 3   the presumption weight in deciding whether the defendant should be detained
 4   pending trial).
 5          The government retains the ultimate burden of persuasion on both issues.
 6
     To detain the Defendant, the Court must be convinced either (1) by clear and
 7
     convincing evidence that the defendant presents a danger to the community, or (2)
 8
     by a preponderance of the evidence that he is a flight risk. United States v.
 9
     Mercedes, 254 F2d. 433, 436 (2nd Cir. 2001).
10
            Importantly, when it enacted the Bail Reform Act, Congress held hearings
11
12   and concluded that defendants involved in drug trafficking posed a particular risk

13   of flight. It found that drug traffickers often establish contacts in other countries
14   which would allow them to flee with relative ease. Moreover, due to the lucrative
15   nature of drug trafficking, Congress concluded that the forfeiture of a bond is
16   simply the cost of doing business. See generally S. Rep. No 225, 98th Cong. 1st
17   Sess. 20 (1983) reprinted in 1984 U.S. Code Cong. & Admin.News pp.23-24; See
18   also United States v. Jessup, 757 F.2d 378, 380-385 (1st Cir. 1985).
19
20                        IV.    The United States Position on Appeal
21
        a. The Defendant has not overcome the Presumption of Detention
22
            The United States submits that the Defendant has not rebutted the
23
     presumption of dangerousness and risk of flight contained in 18 U.S.C. § 3142(e).
24
     The Defendant has not provided sufficient evidence that the Defendant is not a
25
     flight risk.
26
27          The Defendant has proffered a number of factors to try and rebut the

28   presumption:


         United States’ Response to Defendant’s Motion to Revoke Detention – 14
      Case 4:19-cr-06063-SMJ     ECF No. 64   filed 12/20/19   PageID.187 Page 15 of 22




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
     ECF 58 at page 5
16
17         However, as noted by the Magistrate Court, these factors do not overcome

18   the fact that the Defendant despite law enforcement arrest and intervention,
19   continued to engage in serious criminal behavior to include the possession of
20   distribution quantities of multiple narcotics and the possession of multiple
21   firearms. The Defendant was also in possession of distribution quantities of
22   Fentanyl laced pills on multiple occasions, the most dangerous and deadly drug in
23   our community.
24         It is also important to note that none of these additional facts were known
25   and therefore, not considered by probation when the Pre-Trial Services Report was
26
     prepared. As Magistrate Judge Dimke noted, the Defendant’s reliance on their
27
     recommendation for release is therefore misplaced as their recommendation was
28
     not based upon complete information.

        United States’ Response to Defendant’s Motion to Revoke Detention – 15
      Case 4:19-cr-06063-SMJ     ECF No. 64    filed 12/20/19   PageID.188 Page 16 of 22




 1         Moreover, a review of the Defendant’s criminal history as well as
 2   information provided by the Defendant’s family reflect a pattern and history of
 3   continuous involvement in drug distribution and drug abuse. (ECF 22 and 37). It
 4   is this same pattern that is also reflected in the Defendant’s continuous behavior
 5   from June until the time of her arrest in November 2019. This pattern of continued
 6
     serious criminal behavior, despite court and law enforcement intervention, makes
 7
     her a danger to the community.
 8
           The Defendant seems to argue that because there was a delay between the
 9
     state traffic stop in June and the criminal complaint in October, the United States
10
     must not have considered the Defendant a danger to the community since she
11
12   remained in the community. To the contrary, as indicated, each of the contacts by

13   law enforcement were separate state investigations. All the state investigations
14   were immediately referred to the respective state prosecutor’s offices for charges.
15   It was not until the differing jurisdictions de-conflicted the matters did they learn
16   of the full scope of the Defendant and CARTER’s crime spree, for lack of a better
17   term. When a Defendant engages in criminal activity across multiple jurisdictions,
18   it is more difficult to put all the pieces together. Such is an aggravating factor and
19   in no way leads to the conclusion the Government did not see the Defendant or
20   CARTER as a danger. To the contrary, the facts before the Court more than
21
     establish the Defendant’s danger to the public.
22
           The Defendant is likewise a risk of flight. Aside from the fact that the
23
     Defendant has a history of failure to appear to include two failure to appears in a
24
     2017 state matter (ECF 22), this is the first time the Defendant has faced
25
     mandatory minimum federal drug charges. When faced with the possibility of
26
27   multiple drug related state arrest warrants, the Defendant left the area to include

28   her children to “lay low.” While “laying low”, the Defendant continued to engage
     in drug trafficking and did so while in the possession of multiple firearms. The

         United States’ Response to Defendant’s Motion to Revoke Detention – 16
      Case 4:19-cr-06063-SMJ      ECF No. 64   filed 12/20/19   PageID.189 Page 17 of 22




 1   Defendant was able to evade arrest for several weeks hiding out in a separate town.
 2   It is more than reasonable to conclude that her flight risk is far greater now facing
 3   mandatory minim federal offenses given these facts.
 4           The Defendant’s proffered release plan, which is not specific in terms of
 5   residence, treatment or other special conditions, is simply inadequate to address
 6
     these concerns and does not overcome the presumption.
 7
             Assuming arguendo that the Defendant has met their burden of production,
 8
     the United States has produced sufficient evidence that supports continued
 9
     detention of the Defendant pursuant to 18 U.S.C. § 3142.
10
          b. 18 U.S.C. § 3142(g) Factors Support Detention
11
12           Even if the Court finds the Defendant has overcome the presumption of

13   detention, the United States respectfully submits that the factors outlined in 18
14   U.S.C. § 3142(g) still weigh in favor of the Defendant’s detention. As the Ninth
15   Circuit has noted, the presumption of detention remains an “evidentiary finding
16   mitigating against release, to be weighed along with other evidence relevant to
17   factors listed in § 3142(g).” See e.g., Hir, 517 F.3d at 1086.
18                 1)    Nature and Circumstances of Offense
19           First, as outline above, the nature and circumstances of the offense charged
20   are exceptionally serious. This factor favors detention.
21
22
     //
23
     //
24
     //
25
     //
26
27   //

28   //


          United States’ Response to Defendant’s Motion to Revoke Detention – 17
      Case 4:19-cr-06063-SMJ     ECF No. 64    filed 12/20/19   PageID.190 Page 18 of 22




 1                2)    Weight of the Evidence
 2         The weight of the evidence against Defendant is strong. In each law
 3   enforcement investigation, search warrants were obtained leading to the seizure of
 4   substantial quantities of various narcotics and firearms. The Defendant also
 5   provided a post Miranda statement admitting to her continuous involvement in
 6
     drug distribution. While case law dictates that this prong is the “least important”
 7
     factor, the Court must “consider the evidence in terms of the likelihood that
 8
     [Defendant] will pose a danger” as well as whether the evidence is strong and the
 9
     penalties sufficient to cause the Defendant to flee. Hir, 517 F.3d at 1090. This
10
     factor favors detention.
11
12                3)    Nature and Seriousness of Danger to the Community

13         The nature and seriousness of danger to the community that would be posed
14   by Defendant’s release also supports detention. As noted above, the Defendant
15   continued to engage in serious criminal behavior even after law enforcement
16   intervention. On each occasion, substantial quantities of narcotics and firearms
17   were seized from the Defendant. Yet, after bonding out on those state arrests, the
18   Defendant was able to re-engage and obtain even more quantities of narcotics to
19   include deadly Fentanyl laced pills. Given the circumstances surrounding the
20   offenses, it is clear that the Defendant poses a risk to the community.
21
           The Defendant has offered no evidence to indicate that she will not continue
22
     to engage in drug dealing if released on bail pending trial. Nor has she
23
     demonstrated that the conditions of release she proposes will prevent her from
24
     doing so. The Defendant will undoubtedly promise the Court he will not engage in
25
     further drug dealing; however, “this promise to comply with the law is insufficient
26
27   to defeat the presumption of danger to the community.” Christie, 2010 WL

28   2900371 *4 (citing Rueben, 974 F.2d at 587); see also United States v. Salerno,
     481 U.S. 739 (1987) (detention may be ordered where the court finds no condition

        United States’ Response to Defendant’s Motion to Revoke Detention – 18
      Case 4:19-cr-06063-SMJ        ECF No. 64    filed 12/20/19   PageID.191 Page 19 of 22




 1   or combination of conditions could prevent the defendant's continued or future
 2   criminal activity); United States v. Tortora, 922 F.2d 880, 886 (1st Cir.1990)
 3   (observing that release conditions contained “an Achilles' heel ... [where] virtually
 4   all of them hinge on the defendant's good faith compliance”). This factor also
 5   supports detention.
 6
                     4)     Characteristics of the Defendant
 7
               The particulars of the Defendant’s character, financial resources, past
 8
     conduct, criminal history, and warrant history, weigh heavily in favor of detention.
 9
     A clear indicator of a defendant’s risk of flight is that individual’s history of non-
10
     appearance before this Court and other courts. The Defendant has a history of non-
11
12   appearance and has also had a prior fugitive warrant issued for her arrest. More

13   significantly are the facts as noted above in regard to her fleeing the area to evade
14   arrest.
15             The United States also maintains significant concerns as the information
16   provided by the Defendant’ family as to her recidivist activities. This is consistent
17   with the information derived from this investigation as well as others as to the
18   Defendant’s longstanding involvement with drug distribution. The Defendant
19   proposes to release to a clean and sober house and to begin substance abuse
20   treatment. There is however no updated information or any details of this plan or
21
     any information as to whether the previous Oxford house and treatment facility are
22
     even still available to the Defendant. The clean and sober house is not a secure
23
     location nor is outpatient treatment. It is then largely dependent upon the
24
     Defendant to remain at those locations and avail herself of those resources. There
25
     is simply no indication in this record that the Defendant will do so.
26
27             The United States understands the Defendant has children and that may be a

28   motivating factor. However, their presence historically has not been sufficient to
     overcome the Defendant’s criminal behavior. It is also appears the Defendant’s

         United States’ Response to Defendant’s Motion to Revoke Detention – 19
      Case 4:19-cr-06063-SMJ      ECF No. 64     filed 12/20/19   PageID.192 Page 20 of 22




 1   children have routinely been given over to others in order to allow the Defendant
 2   the ability to engage in this conduct. Likewise, having a friend in the community
 3   who also has recent criminal history and is a prior drug user, does not provide
 4   sufficient stability to overcome the Defendant’s aforementioned history and
 5   characteristics.
 6
            Respectfully, given this record, all factors weigh in favor of the Defendant’s
 7
     pre-trial detention in this matter.
 8
 9
                    V.    Even Strict Release Conditions are Not Sufficient
10
            As the Ninth Circuit took time to point out, any release conditions contain
11
12   “an Achilles' heel ... virtually all of them hinge on the defendant's good faith

13   compliance.” Hir, 517 F.3d at 1092 (internal citations omitted). The Ninth Circuit
14   also noted that release conditions “can be too easily circumvented or manipulated.”
15   Id. The effectiveness of the release conditions in this case depend entirely on the
16   good faith compliance of the Defendant. The history and characteristics of the
17   Defendant suggest that compliance will not follow no matter the release conditions
18   imposed.
19
20                                         VI.   Conclusion
21
            Pursuant to 21 U.S.C. § 3142(e), the Defendant is presumed a flight risk and
22
     a danger to the community. The totality of the facts of this case substantiate this
23
     //
24
     //
25
     //
26
27   //

28   //


          United States’ Response to Defendant’s Motion to Revoke Detention – 20
      Case 4:19-cr-06063-SMJ   ECF No. 64   filed 12/20/19   PageID.193 Page 21 of 22




 1   presumption. Accordingly, the United States requests the Court maintain the
 2   Magistrate Judge’s Order on Detention and deny the Defendant’s request for
 3   release.
 4
 5
           Dated: December 20, 2019.
 6
 7                                              William D. Hyslop
                                                United States Attorney
 8
 9
                                                s/ Stephanie Van Marter
10
                                                Stephanie Van Marter
11                                              Assistant United States Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


         United States’ Response to Defendant’s Motion to Revoke Detention – 21
      Case 4:19-cr-06063-SMJ     ECF No. 64     filed 12/20/19   PageID.194 Page 22 of 22




 1                             CERTIFICATE OF SERVICE
 2
 3         I hereby certify that on December 20, 2019, I electronically filed the
 4   foregoing with the Clerk of the Court using the CM/ECF system which will send
 5   notification of such filing to the following:
 6
           Adam R. Pechtel
 7         Pechtel Law PLLC
 8         21 N Cascade St
 9         Kennewick, WA 99336
           Email: adam@pechtellaw.com
10
11
12                                                   s/ Stephanie Van Marter
13                                                   Stephanie Van Marter
                                                     Assistant United States Attorney
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


         United States’ Response to Defendant’s Motion to Revoke Detention – 22
